BOOKER T. SHAW, Chief Judge.
Randy Wills (Claimant) appeals from the Labor and Industrial Relations Commission’s decision regarding his claim for unemployment benefits. The Division of Employment Security has filed a motion to dismiss the appeal for lack of a timely notice of appeal. Claimant has not filed a response to the motion.
Claimant’s notice of appeal to this Court is untimely. In an unemployment case, the notice of appeal to this Court from the Commission’s decision must be filed within twenty days of the decision becoming final. Section 288.210, RSMo 2000. The Commission’s decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000. Here, the Commission mailed its decision to Claimant on May 2, 2006. The notice of *626appeal was due on June 1, 2006. Sections 288.200.2, 288.210. The record on appeal shows that Claimant’s notice of appeal was filed on June 5, 2006, and is untimely.
The unemployment statutes make no provision for late filing of a notice of appeal. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). As a result, an untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal. Williams v. Walgreen Co. Illinois, 171 S.W.3d 167, 168 (Mo.App. E.D.2005). Therefore, when a claimant has filed a late notice of appeal, this Court’s only recourse is to dismiss the appeal.
The Division’s motion to dismiss is granted. Claimant’s appeal is dismissed for lack of jurisdiction.
GLENN A. NORTON and PATRICIA L. COHEN, JJ., concur.